Per Curiam,.

We do not recollect an instance of a review granted at the instance of a trustee. But the words of the statute are very comprehensive, and leave us no doubt of our authority in the case. Let the petitioner take his review; but, under the circumstances of this case, he must first pay to the plaintiffs in the original suit the costs of that suit, and also of the scire facias.
ADDITIONAL NOTE.
[A writ of review lies for one who has been charged as trustee, either by accident or mistake, in the Court of Common Pleas.—Brigham, vs. Elliot, 12 Pick. 172.
See Emerson vs. Paine, 9 Verm. 271 — F. H.]